FILED
                                                                                June 17, 2021
                                                                                   released at 3:00 p.m.
                                                                               EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


No. 20-0171 – C.C. and J.C., as next friends of the minor child M.C., v. Harrison County
              Board of Education

Justice Hutchison, concurring, in part, and dissenting, in part:


              I concur with the bulk of the majority’s opinion. The petitioners pled, in five

of the eight counts of their complaint, that the Harrison County Board of Education (“the

Board”) committed intentional torts. As the majority opinion notes, the Board is statutorily

immune for actions alleging intentional torts, so the petitioners effectively pleaded

themselves out of a case on these five counts. And, to boot, when the petitioners argued
                                              1




their case to this Court, they waived pursuing all but two of the eight counts: Count 5,

negligence per se; and Count 6, negligent hiring, supervision, and retention. I concur with

the majority opinion’s decision to reinstate, in part, Count 5 of the complaint. I also agree

with the majority opinion’s reasoning that the petitioners may pursue their allegation in

Count 6 that the Board negligently retained the school’s Assistant Principal. However, the

petitioners failed to plead any facts under Count 6 suggesting that the Board was negligent

in its decision to hire the Assistant Principal, and while normally such a general claim

should be refined or weeded out of a case by way of summary judgment, in this case I agree



                But see Brooks v. City of Weirton, 202 W. Va. 246, 257, 503 S.E.2d 814,
              1


825 (1998) (While a litigant may be barred by the Governmental Tort Claims and Insurance
Reform Act from suing the political subdivision, the litigant’s “naming an employee of a
political subdivision as a defendant for purposes of establishing the employee’s liability—
as opposed to the subdivision’s liability—would not be barred, if one of the statutory
exceptions to employee immunity in W.Va. Code, 29-12A-5(b) [1986] is present.”)

                                              1
with the majority opinion that any cause of action for negligent hiring was properly

dismissed.


              My concern centers on the majority opinion’s discussion regarding whether

the petitioners alleged an actionable claim for negligent supervision under Count 6. The

majority opinion concludes that petitioners’ complaint “is factually deficient in stating a

claim for negligent supervision because the complaint does not set forth factual

allegations” and, therefore, “does not provide sufficient notice to the Board of the nature

of the negligent supervision claim alleged against it[.]” As the complaint is drafted, I am

not going to quibble with this conclusion by the majority opinion.


              I strenuously dissent, however, to the majority opinion’s discussion of the

law regarding a negligent supervision claim. Instead of stopping its discussion after

applying Rule 12(b)(6) and stating that the petitioners’ complaint factually failed to state a

claim, the majority decided to go one step further and prop up its determination with quotes

from the circuit court’s pronouncement of the law regarding a negligent supervision claim.

That discussion of the law is a house of cards destined to fall. Therefore, I warn lawyers

not to rely upon the majority’s legal discussion because it has little precedential value

beyond the unique facts of this case.


              First and foremost, the majority opinion cites absolutely no persuasive,

controlling West Virginia law to support its discussion of the law of negligent supervision.

The majority fails to quote any case from this Court outlining the elements of a cause of


                                              2
action for negligent supervision for an obvious and very important reason: because none

exists. In fact, the majority opinion admits that “our body of caselaw concerning negligent

supervision is sparse[.]”


              Despite this dearth of any real precedent, the majority opinion plows ahead

and quotes the circuit court’s statement of what it thought the law is. Specifically, the

circuit court pronounced that a “negligent supervision claim prevails when the party shows

that the employer failed to supervise its employee, and as a result, the employee committed

a negligent act and caused injury.” As “authority” for this pronouncement, the circuit

court cited a per curiam decision from this Court, Taylor v. Cabell Huntington Hosp., Inc.,

208 W. Va. 128, 538 S.E.2d 719 (2000), and an unpublished opinion from a federal district

court that cites Taylor.
                            2
                                Per curiam and unpublished federal cases carry almost no

persuasive weight. Nevertheless, the majority opinion doubles down on its reliance upon

the circuit court’s pronouncement and declares that the circuit court’s interpretation of

Taylor is “our current definition” and “current construction of a negligent supervision

cause of action[.]” (Emphasis added).


              However, nowhere in Taylor did the Court outline or construe the elements

of a negligent supervision cause of action. To the contrary, in Taylor, the Court expressly

refused to define that cause of action.




             See Carroll v. USAA Sav. Bank, No. CV 3:16-11120, 2017 WL 811491
              2


(S.D.W. Va. Mar. 1, 2017).

                                               3
              Taylor involved a plaintiff injured in a hospital emergency room. That

plaintiff pursued a respondeat superior theory against the hospital alleging that a nurse, as

an agent of the hospital, had been negligent. However, the jury concluded that the

plaintiff’s “injury was not caused by . . . [the nurse’s] negligence.” Id., 208 W. Va. at 132,

538 S.E.2d at 723. On appeal, the plaintiff argued that she should have been permitted to

pursue a claim that the hospital had negligently supervised the nurse. We expressed

confusion as to why the plaintiff wanted to pursue a negligent supervision claim when the

hospital admitted it would be vicariously liable under the doctrine of respondeat superior

if the nurse’s negligence had been found to have caused the plaintiff’s injury. Id. at 134,

538 S.E.2d at 725. Moreover, we concluded that, “[b]ecause of the verdict in this case” in

favor of the nurse, “we need not consider the viability of a negligent supervision claim in

cases governed by the doctrine of respondeat superior.” Id. Accordingly, we found “the

issue of alleged negligent supervision to be moot.” Id.


              In this case, the problem with the circuit court’s pronouncement, and the

majority opinion’s problematic adoption of the pronouncement, arises from two stray

sentences in dicta in Taylor. After specifically saying we were not going to discuss the

substance of a negligent supervision claim, we went on to say that even if the plaintiff in

Taylor were permitted to pursue such a claim, she could never prove that the hospital

breached any duty to supervise the emergency room nurse because of the absence of “a

showing of negligence” by the nurse. The two offending stray sentences provide:

              The appellant’s claim of negligent supervision must rest upon
              a showing that the hospital failed to properly supervise Nurse

                                              4
              Grim and, as a result, Nurse Grim committed a negligent act
              which proximately caused the appellant’s injury. . . . While the
              appellant may be able to show that the hospital breached its
              duty to supervise Nurse Grim, absent a showing of negligence
              by Nurse Grim, the appellant is unable to show that the
              hospital’s negligence proximately caused her injury.

Id.


              Stated succinctly, nowhere in Taylor did this Court define the elements of a

cause of action for negligent supervision. In fact, in that case, the Court specifically

avoided establishing the boundaries for such an action. Instead, Taylor contains language

cabined by the facts of the case, and those facts plainly involved a negligent employee.

Nowhere in Taylor did the Court explain how a negligent supervision claim should apply

to employees who are reckless or who act with intent. Further, I have found no case from

this Court that definitively explains the elements of such an action. It was, therefore,

disingenuous and misleading for the majority opinion to base its conclusion in any way

upon the circuit court’s reading of dicta in the per curiam opinion in Taylor.


              Second, when Taylor was issued as a per curiam opinion in July of 2000, the

policy of this Court was to treat “everything in a per curiam opinion beyond the syllabus

point [as] merely obiter dicta.” Lieving v. Hadley, 188 W. Va. 197, 201 n.4, 423 S.E.2d

600, 604 n.4 (1992). The Court’s policy was to use per curiam opinions to “decide only

the specific case before the Court” and, therefore, considered those opinions in the same

way the federal appellate courts treated unpublished opinions: as opinions that could not

be cited as authority. Id. In those days, this Court also routinely said that a “per curiam


                                             5
opinion that appears to deviate from generally accepted rules of law is not binding on the

circuit courts, and should be relied upon only with great caution.” Id. When Taylor was

being drafted and considered in July of 2000, it was this Court’s mantra that “if rules of

law or accepted ways of doing things are to be changed, then this Court will do so in a

signed opinion, not a per curiam opinion.” Id.


              However, in October of 2001, this Court abrogated the rule expressed in

Lieving in Walker v. Doe, 210 W. Va. 490, 558 S.E.2d 290 (2001). In Walker, we

recognized that a per curiam opinion did have some precedential effect because it could be

used to show application of a settled principle of law to different facts, or to show that

“previously announced principles of law remain valid.” Id. at 496, 558 S.E.2d at 296. But

the fact remains, when the Court heard oral arguments in Taylor, considered the parties’

briefs, drafted the language used in the Taylor opinion, and finally voted to issue Taylor as

a per curiam opinion, the guiding rule in the back of every justice’s mind was that there

was nothing in Taylor about negligent supervision that was precedential. Everything in
                                                                        3




Taylor beyond the cited syllabus points was to be considered dicta. Yet, here we are two




               Additionally, the fact that no justice “signed” the opinion and put his or her
              3


name on the cover further dictates that there is no new explication of legal principles in the
opinion. The rule of this Court is that we “will use signed opinions when new points of
law are announced and those points will be articulated through syllabus points as required
by our state constitution.” Syl. pt. 2, Walker v. Doe, 210 W. Va. at 491, 558 S.E.2d at 29.
See also, Syl. pt. 1, State v. McKinley, 234 W. Va. 143, 764 S.E.2d 303 (2014) (“Signed
opinions containing original syllabus points have the highest precedential value because
the Court uses original syllabus points to announce new points of law or to change
established patterns of practice by the Court.”).

                                              6
decades later, and the circuit court and the majority opinion are interpreting two stray

sentences in Taylor as the law of the land.


              Hence, I repeat my earlier warning: the majority’s discussion – founded upon

dicta in an opinion that this Court thought would never be cited as authority – has little

precedential value beyond the unique facts of this case.


              Third, the circuit court in this case also padded its interpretation by citing an

unpublished decision by a federal judge. Problematically, the majority opinion also relies

upon the unpublished opinion and then cites as support, in a footnote, a handful of other

unpublished federal district court cases to bolster the circuit court’s faulty conclusion. The

majority opinion does so without noting that the federal judges were (1) simply “guessing”

about the true status of West Virginia’s law on negligent supervision, and (2) did not cite

any law beyond the two sentences of dicta in Taylor.
                                                       4




              4
                 At the same time that the majority opinion cites nine federal district court
cases with outcomes similar to the circuit court’s pronouncement, it also notes – without
comment – four other cases where federal judges interpreted West Virginia’s negligent
supervision law in a manner directly contrary to the majority’s “current” construction of
the law. In these cases, the federal courts permitted plaintiffs to pursue negligent
supervision claims against employers after employees engaged in an intentional tort. See
Proctor v. King, No. 2:19-CV-00432, 2021 WL 2169515, at *1 (S.D.W. Va. May 27, 2021)
(permitting plaintiff to pursue negligent supervision claim against a county commission
after a county sheriff’s deputy used excessive force); Ferrell v. Santander Consumer USA,
Inc., 859 F. Supp. 2d 812, 818 (S.D.W. Va. 2012) (permitting plaintiffs to pursue negligent
supervision claim against a debt collector after employees made excessive number of
telephone calls to plaintiffs, even after being advised plaintiffs were represented by
counsel); Woods v. Town of Danville, W.V., 712 F. Supp. 2d 502, 514 (S.D.W. Va. 2010)
(permitting plaintiff to pursue negligent supervision claim against a municipality after a
city police officer used excessive force); Hager v. Robinson, No. CV 2:03-0094, 2005 WL
                                              7
               More importantly, this Court has often said that federal case law “may be

persuasive, but it is not binding or controlling” on the courts of this State. Brooks v.

Isinghood, 213 W. Va. 675, 682, 584 S.E.2d 531, 538 (2003). While this Court must

certainly give deference to federal court interpretations of federal law, that does not mean

our interpretation of our State’s common law “should amount to nothing more than

Pavlovian responses to federal decisional law.” Stone v. St. Joseph’s Hosp. of Parkersburg,

208 W. Va. 91, 112, 538 S.E.2d 389, 410 (2000) (McGraw, J., concurring, in part, and

dissenting, in part).


               Fourth, the circuit court, and by extension the majority opinion, seems to say

that the current law in West Virginia is that a negligent supervision claim can only be based

on the negligent acts of an employee; thus, if the employee engages in an intentional or

reckless tort, then the employer is immune. This assessment of the common law claim for

negligent supervision is completely wrong. In general, under a theory of respondeat

superior, an employer may not be held liable for the intentional or reckless acts of its

employee when that employee is acting outside the scope of his or her employment;

however, the same is not true when liability is based upon negligent supervision. Under

the common-law theory of negligent supervision, the acts and omissions of the employer

serve as the basis for liability. Stated differently, if an employer has a duty to appropriately




8159176, at *11 (S.D.W. Va. Feb. 1, 2005) (permitting inmate to pursue negligent
supervision claim against jail authority after prison guards sexually abused and harassed
inmate).

                                               8
supervise an employee to prevent harm to others, and the employer negligently fails in that

duty, then the employer may be liable for the ensuing damages regardless of the nature of

the employee’s conduct, be it negligent, reckless, or intentional.


              To begin, “[i]n a claim for negligent supervision it is the employer’s

wrongful act rather than the employee’s wrongful act that is at issue.” Rasgaitis v.

Waterstone Fin. Grp., Inc., 985 N.E.2d 621, 637 (Ill. App. 2013). The focus is upon

whether the employer owed a duty of care to the plaintiff and breached that duty by

allowing an employee to engage in negligent, reckless, or intentional tortious conduct.

“Negligent hiring, retention, and supervision claims are all simple negligence causes of

action based on an employer’s direct negligence rather than on vicarious liability.” Phillips

v. Super Servs. Holdings, LLC, 189 F. Supp. 3d 640, 648 (S.D. Tex. 2016). As I discuss

below, case after case across this country, and treatise after treatise, have found that an

employee’s tortious conduct that causes harm to a plaintiff, whatever the form, can form

the basis for an employer’s liability for negligent supervision.


              At this point, I feel I should remind practitioners of the meaning of a “tort.”

“The term ‘tort’ embraces all civil wrongs for which damages may be recovered.” Barry

A. Lindahl, 1 Modern Tort Law: Liability and Litigation § 2:1 (2d ed. 2021). Tortious
                                                                            5




                  Black’s Law Dictionary gives a more expansive definition of the term
              5


“tort”:

              A civil wrong, other than breach of contract, for which a
              remedy may be obtained, usu. in the form of damages; a breach
              of a duty that the law imposes on persons who stand in a
                                              9
conduct is not limited to negligent acts alone. A “tort” involves any form of injury or

wrong inflicted upon the person or property of another “by either the non-feasance,

malfeasance, or misfeasance of the wrong-doer.” Gindele v. Corrigan, 129 Ill. 582, 587,

22 N.E. 516, 517 (Ill. 1889). Clearly then, tortious conduct includes acts that are negligent,

reckless, or intentional. In this case, petitioners allege the Assistant Principal’s tortious

conduct was intentional.


              The drafters of the Restatement (Second) of Agency stated that a negligent

supervision claim against an employer is based solely upon the employer’s negligence,

without regard to whether the employee’s injury-causing acts were negligent, reckless, or

intentional. The drafters provided:


              A person conducting an activity through servants or other
              agents is subject to liability for harm resulting from his conduct
              if he is negligent or reckless:

              (a) in giving improper or ambiguous orders [or] in failing to
              make proper regulations; or

              (b) in the employment of improper persons or instrumentalities
              in work involving risk of harm to others:


              particular relation to one another • Tortious conduct is typically
              one of four types: (1) a culpable or intentional act resulting in
              harm; (2) an act involving culpable and unlawful conduct
              causing unintentional harm; (3) a culpable act of inadvertence
              involving an unreasonable risk of harm; and (4) a nonculpable
              act resulting in accidental harm for which, because of the
              hazards involved, the law imposes strict or absolute liability
              despite the absence of fault.

(Emphasis added).

                                             10
                (c) in the supervision of the activity; or

                (d) in permitting, or failing to prevent, negligent or other
                tortious conduct by persons, whether or not his servants or
                agents, upon premises or with instrumentalities under his
                control.

Restatement (Second) of Agency § 213 (1957) (emphasis added). When assessing whether

an employer was liable for negligent supervision of an activity, the drafters saw the cause

of action encompassing negligent, reckless, and intentional torts by employees. The

drafters stated that the act of supervision by an employer must weigh the “dangerous

quality” of an employee including “his incompetence or unskillfulness” but also “his

reckless or vicious disposition[.]” Id. at cmt. d.


                Similarly, the drafters of the Restatement (Second) of Torts concluded that

liability for negligent supervision arises when the employer permits an employee to act

“outside the scope of his employment” and causes injury to another. Remember, for a

master to be vicariously liable for the acts of a servant under the doctrine of respondeat

superior, the servant must be acting within the scope of his or her duties on behalf of the

master. See, e.g., Roof Serv. of Bridgeport, Inc. v. Trent, 854 S.E.2d 302, 306 (W. Va.

2020).
         6
             The drafters of the Restatement sought to explain circumstances where an




              In Syllabus Point 3 of Musgrove v. Hickory Inn, Inc., 168 W. Va. 65, 281
                6


S.E.2d 499 (1981), we offered the following rule for respondeat superior:

                An agent or employee can be held personally liable for his own
                torts against third parties and this personal liability is
                independent of his agency or employee relationship. Of
                                                11
employer could be liable when respondeat superior did not apply, and concluded that the

common law provides a cause of action for an employer who negligently fails to control

an employee who is acting outside the scope of employment:

              A master is under a duty to exercise reasonable care so to
              control his servant while acting outside the scope of his
              employment as to prevent him from intentionally harming
              others or from so conducting himself as to create an
              unreasonable risk of bodily harm to them, if

              (a) the servant

              (i) is upon the premises in possession of the master or upon
              which the servant is privileged to enter only as his servant, or

              (ii) is using a chattel of the master, and

              (b) the master

              (i) knows or has reason to know that he has the ability to
              control his servant, and

              (ii) knows or should know of the necessity and opportunity for
              exercising such control.




              course, if he is acting within the scope of his employment, then
              his principal or employer may also be held liable.

              We offered a different iteration of this rule in Griffith v. George Transfer &
Rigging, Inc., 157 W. Va. 316, 324-25, 201 S.E.2d 281, 287 (1973), where we said:

              The universally recognized rule is that an employer is liable to
              a third person for any injury to his person or his property which
              results proximately from tortious conduct of an employee
              acting within the scope of his employment. The negligent or
              tortious act may be imputed to the employer if the act of the
              employee was done in accordance with the expressed or
              implied authority of the employer.

                                              12
Restatement (Second) of Torts § 317 (1965). 7 The gist of this rule is that an employer “is

required to police his own premises . . . to the extent of using reasonable care to exercise

his authority as a master in order to prevent his servant from doing harm to others.” Id.

cmt b. As the Washington Supreme Court said, “the scope of employment limits the

employer’s vicarious liability. However, the scope of employment is not a limit on an

employer’s liability for a breach of its own duty of care.” Niece v. Elmview Grp. Home,

929 P.2d 420, 426 (Wash. 1997). The Washington court went on to say,

              Even where an employee is acting outside the scope of
              employment, the relationship between employer and employee
              gives rise to a limited duty, owed by an employer to foreseeable
              victims, to prevent the tasks, premises, or instrumentalities
              entrusted to an employee from endangering others. This duty
              gives rise to causes of action for negligent hiring, retention and
              supervision. Liability under these theories is analytically
              distinct and separate from vicarious liability. These causes of
              action are based on the theory that such negligence on the part
              of the employer is a wrong to the injured party, entirely
              independent of the liability of the employer under the doctrine
              of respondeat superior.

Id. (Cleaned up).




                This Court cited to Section 317 as support for our holding in Robertson v.
              7


LeMaster, 171 W. Va. 607, 611, 301 S.E.2d 563, 567 (1983), where we concluded that an
employer could be held liable for sending an employee, who had worked twenty-seven
straight hours, driving onto the highway where he struck and injured another motorist. We
found that an employer “who engages in affirmative conduct, and thereafter realizes or
should realize that such conduct has created an unreasonable risk of harm to another, is
under a duty to exercise reasonable care to prevent the threatened harm.” Syl. pt. 2, 171
W. Va. at 608, 301 S.E.2d at 564.

                                             13
              If there is any question about whether the drafters of the Restatement believed

the tort of negligent supervision applied to intentional acts by an employee, the drafters’

comments removed all doubt. For example, the comments to Section 317 specifically note

that the rule is intended to be applied to employees engaging in intentional torts and give

the following example of employees committing an intentional tort who, if not disciplined

or discharged, would subject an employer to liability for negligent supervision:

              Thus a railroad company which knows that the crews of its coal
              trains are in the habit of throwing coal from the cars as they
              pass along tracks laid through a city street, to the danger of
              travelers, is subject to liability if it retains the delinquents in its
              employment, although it has promulgated rules strictly
              forbidding such practices.

Restatement (Second) of Torts § 317, cmt. c.


              Courts examining the elements of the negligent supervision cause of action

have repeatedly concluded that “[a]n employer may be liable for negligent supervision if

the employee intentionally harms another[.]” Degenhart v. Knights of Columbus, 420

S.E.2d 495, 496 (S.C. 1992). For instance, when a plaintiff alleged that a church’s

hierarchy negligently failed to supervise and prevent intentional and deliberate sexual

molestation by priests, the church-employer faced liability for negligent supervision. Smith

v. O’Connell, 986 F. Supp. 73, 81 (D.R.I. 1997) (“Rhode Island law recognizes that an

employer may be liable for the misconduct of an employee attributable to the employer’s

negligent failure to supervise the employee.”); Doe v. Bishop of Charleston, 754 S.E.2d

494, 500 (S.C. 2014) (“An employer may be liable for negligent supervision when (1) his

employee intentionally harms another when he is on the employer’s premises, is on

                                                14
premises he is privileged to enter only as employee, or is using the employer’s chattel; (2)

the employer knows or has reason to know he has the ability to control the employee; and

(3) the employer knows or has reason to know of the necessity and opportunity to exercise

such control.”); Doe v. Apostolic Assembly of Faith in Christ Jesus, 452 F. Supp. 3d 503,

522 (W.D. Tex. 2020) (“An employer who negligently hires, retains, or supervises an

incompetent or unfit individual may be directly liable to a third party whose injury was

proximately caused by the employee’s negligent or intentional act.” (quoting Wrenn v.

G.A.T.X. Logistics, Inc., 73 S.W.3d 489, 495 (Tex. App. 2002))). Another court found an

employer could be liable for negligent supervision for permitting male employees to

sexually harass their fellow female employees. Smith v. First Union Nat. Bank, 202 F.3d

234, 249-50 (4th Cir. 2000) (“In North Carolina, a plaintiff must prove two elements to

hold an employer liable for negligent supervision or retention: (1) that an incompetent

employee committed a tortious act resulting in injury to the plaintiff; and (2) that prior to

the act, the employer knew or had reason to know of the employee’s incompetency.”).

Likewise, school systems may be held liable for failing to supervise employees who

sexually abuse students. See C.A. v. William S. Hart Union High Sch. Dist., 270 P.3d 699,

704-05 (Cal. 2012) (“[T]he duty of care owed by school personnel includes the duty to use

reasonable measures to protect students from foreseeable injury at the hands of third parties

acting negligently or intentionally. This principle has been applied in cases of employees’

alleged negligence resulting in injury to a student by another student, injury to a student by

a nonstudent, and . . . injuries to a student resulting from a teacher’s sexual assault.”).



                                              15
              Intentional violence by an employee has often subjected an employer to

liability for negligent supervision. In one such case, a federal district court in West Virginia

considered an action brought against a municipality after a police officer allegedly used

excessive force and committed numerous intentional torts against a teenager, including

false arrest, assault, battery, and the tort of outrage.       The district court found the

municipality could be liable for negligent supervision when it allowed the poorly trained

police officer to work alone when he had been on the job for only eight days. Woods v.

Town of Danville, W.V., 712 F. Supp. 2d 502, 515 (S.D.W. Va. 2010) (“Under West

Virginia law, negligent supervision claims must rest upon a showing that [the employer]

failed to properly supervise [the employee] and, as a result, [the employee] proximately

caused injury to the plaintiffs.”). In another case, an employer was found liable for

negligent supervision when a supervisor stood by and allowed one employee to berate, and

then batter, a fellow employee. Shanks v. Walker, 116 F. Supp. 2d 311, 314 (D. Conn.

2000) (“A plaintiff may sue for negligent supervision of employees. . . . Plaintiff must

allege that she suffered injury due to the defendant’s failure to supervise an employee

whom the defendant had a duty to supervise.”). In Kristie’s Katering, Inc. v. Ameri, 35

S.W.3d 807, 813 (Ark. App. 2000), a jury found the owner of a night club liable for

negligent supervision when a customer was intentionally battered by the club’s poorly

trained, poorly supervised security guards. The Arkansas court concluded,

                      Employers are subject to direct liability for the
              negligent hiring, retention, or supervision of their employees
              when third parties are injured by the tortious acts of such unfit,
              incompetent, or unsuitable employees. In order to recover, the
              plaintiff must show that the employer knew, or in the exercise

                                              16
             of ordinary care should have known, that its employee’s
             conduct would subject third parties to an unreasonable risk of
             harm.

                    This theory is completely separate from the respondeat
             superior theory of vicarious liability because the cause of
             action is premised on the wrongful conduct of the employer,
             such that the employer’s negligence was the proximate cause
             of the plaintiff’s injuries.


             Some courts offer general outlines of the elements of the negligent

supervision cause of action. For instance,

             In the District of Columbia, liability under a theory of negligent
             supervision arises when an employer knew or should have
             known its employee behaved in a dangerous or otherwise
             incompetent manner, and that the employer, armed with that
             actual or constructive knowledge, failed to adequately
             supervise the employee. To succeed on a claim of negligent
             supervision, the plaintiff must prove that the employer
             breached a duty to the plaintiff to use reasonable care in the
             supervision or retention of an employee which proximately
             caused harm to plaintiff.

Flythe v. D.C., 994 F. Supp. 2d 50, 68-69 (D.D.C. 2013), rev’d in part on other grounds,

791 F.3d 13 (D.C. Cir. 2015) (cleaned up). See also, Green v. MOBIS Alabama, LLC, 995

F. Supp. 2d 1285, 1309 (M.D. Ala. 2014) (Under Alabama law, “An employer is liable for

negligent supervision if the employer has actual or constructive notice of his employee’s

incompetency. A plaintiff must show that the employer would have discovered the

employee’s incompetency through the exercise of proper diligence.”); Mandy v. Minnesota

Min. & Mfg., 940 F. Supp. 1463, 1471 (D. Minn. 1996) (Under Minnesota law, the tort of

negligent supervision “is directed at an employer’s duty to control his or her employee’s

physical conduct . . . even when the employee is acting outside the scope of the

                                             17
employment, in order to prevent intentional or negligent infliction of personal injury. . . .

The duty imposed is unambiguously limited to preventing an employee from inflicting

personal injury upon a third person on the master’s premises or inflicting bodily harm by

use of the employer’s chattels.”).


              Other courts have defined negligent supervision using a multi-factor test. For

example, the courts of Ohio have found:

              The elements of negligent supervision are: 1) an employment
              relationship, 2) incompetence of the employee, 3) actual or
              constructive knowledge of the incompetence by the employer,
              4) an act or omission by the employee which caused the
              plaintiff’s injuries, and 5) negligent retention of the employee
              by the employer, which action is the proximate cause of the
              plaintiff’s injuries.

Cook v. Kudlacz, 974 N.E.2d 706, 724 (Ohio 2012). See also, Williams v. Wicomico Cty.

Bd. of Educ., 836 F. Supp. 2d 387, 400 (D. Md. 2011) (discussing a similar five-factor test

for “negligent training and supervision” under Maryland law); Estate of Harris v. Papa

John’s Pizza, 679 N.W.2d 673, 680 (Iowa 2004) (“To prevail on a claim of negligent

supervision, the plaintiff must show: (1) the employer knew, or in the exercise of ordinary

care should have known, of its employee’s unfitness at the time the employee engaged in

wrongful or tortious conduct; (2) through the negligent . . . supervision of the employee,

the employee’s incompetence, unfitness, or dangerous characteristics proximately caused

injuries to the plaintiff; and (3) there is some employment or agency relationship between

the employee and the defendant employer.”); Mullen v. Topper’s Salon & Health Spa, Inc.,

99 F. Supp. 2d 553, 556 (E.D. Pa. 2000) (“[U]nder Pennsylvania law, an employer may be


                                             18
liable for negligent supervision of an employee where the employer fails to exercise

ordinary care to prevent an intentional harm to a third-party which 1) is committed on the

employer’s premises by an employee acting outside the scope of his employment and 2) is

reasonably foreseeable.”).
                             8




              The rule to take away from these numerous cases and authorities is that a

plaintiff pleads a claim upon which relief can be granted when he or she alleges that an

employer negligently supervised an employee who engaged in reckless or intentional

conduct that harmed the plaintiff. The case law is unanimous that any tortious conduct by

an employee can support a negligent supervision claim.


              In summary, I find no fault with the majority opinion’s assessment that the

allegation of negligent supervision in petitioners’ complaint failed to provide any notice to


              8
                There are a host of treatises that outline a negligent supervision claim, and
often lump negligent hiring, supervision, training and/or retention claims into one. See,
e.g., Louis A. Lehr, Jr., “The tort of negligent hiring,” 1 Premises Liability 3d § 2:5 (2020
ed.); W. Cole Durham and Robert Smith, “Negligent hiring, supervision, and retention,” 2
Religious Organizations and the Law § 21:8 (2020); Anne M. Payne, “Personal Liability
of Public School Principal for Injury or Damage to Student by School District Employee
Under Principal’s Supervision,” 114 Am. Jur. Trials 349 (2009); Kristine Cordier Karnezis,
“Cause of Action for Injury or Death Resulting from Negligent Hiring, Supervision, or
Retention of Employee,” 25 Causes of Action 2d 99 (2004); Brian H. Alligood, “Proof of
Employer Negligence in Hiring and Supervision of Employee with Propensity Toward
Workplace Sexual Harassment,” 56 Am. Jur. Proof of Facts 3d 1 (2000); Timothy P. Glynn,
“The Limited Viability of Negligent Supervision, Retention, Hiring, and Infliction of
Emotional Distress Claims in Employment Discrimination Cases in Minnesota,” 24 Wm.
Mitchell L. Rev. 581 (1998); Louis Buddy Yosha, Lance D. Cline, “Negligent Hiring and
Retention of An Employee,” 29 Am. Jur. Trials 267 (1982); and “Employment of
incompetent, inexperienced, or negligent employee as independent ground of negligence
toward one other than an employee,” 8 A.L.R. 574 (1920).

                                             19
the Board, and that dismissal under Rule 12(b)(6) was warranted. And this is a shame,

because if the petitioners had just beefed up their complaint a tad, they probably could have

proven that the Board knew, or in the exercise of ordinary care should have known, of the

Assistant Principal’s propensity to make loathsome comments toward students, and that

the Board carelessly breached its responsibility to the petitioners to supervise, control,

discipline, or dismiss the Assistant Principal and so allowed his incompetence, unfitness,

or dangerous characteristics to proximately cause injuries to the petitioners.
                                                                                 9




              I respectfully dissent, however, to the majority opinion’s discussion of the

“current” law regarding the negligent supervision cause of action. The majority opinion

has done a cruel disservice to West Virginia’s common law by quoting the faulty

interpretations of the law of negligent supervision by the circuit court and the federal

courts, and it did so when it was patently unnecessary to the outcome of this case. By

repeatedly employing the word “current,” the majority suggests that it might address the




               I note, however, that if evidence of negligent supervision is later developed,
              9


the West Virginia Rules of Civil Procedure contemplate that the petitioners should be
permitted by the circuit court to amend their complaint. Rule 15(b) permits amendments
to a complaint at any time, even after the completion of a trial. Rule 15(b) also provides
that

              If evidence is objected to at the trial on the ground that it is not
              within the issues made by the pleadings, the court may allow
              the pleadings to be amended and shall do so freely when the
              presentation of the merits of the action will be subserved
              thereby and the objecting party fails to satisfy the court that the
              admission of such evidence would prejudice the party in
              maintaining the party’s action or defense upon the merits.

                                              20
boundaries of a negligent supervision claim in detail in a future, better-presented case.

However, in the meantime, the majority opinion has unintentionally given lawyers

additional sentences of needless dicta to quote alongside the dicta from Taylor.




                                            21